Citation Nr: 1237073	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a migraine/tension headache disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to February 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In April 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In July 2008, July 2010, and July 2011 this matter was remanded for further development.  In August 2012, the Board sought a Veterans Health Administration (VHA).advisory medical opinion.


FINDINGS OF FACT

A headache disorder was not noted on service induction examination; is not shown by clear and unmistakable evidence to have pre-existed service; became manifest in service; and has persisted.  


CONCLUSION OF LAW

The Veteran's tension headache disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

To prevail in a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service is required to rebut the presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Veteran's service treatment records (STRs) include a September 1972 (pre-induction) Report of Medical History which shows that he reported a history of frequent or severe headache.  However, the examiner's summary does not comment on the history of headaches; there were no pertinent findings on clinical evaluation; and the Veteran was deemed qualified for enlistment.  The initial treatment for headaches in service was about one month after enlistment, when the Veteran complained of a 4-5 day history of headaches which he reported "come and go periodically."  

VA treatment records from November 1978 to the present and records from the Social Security Administration note the Veteran's history of migraines/headaches (initial notation was in December 1988 VA treatment records).  A March 2009 VA treatment report shows that he reported a history of "constant daily headaches since June 2008."  The record includes an August 2009 Formal Finding on the Unavailability of Los Angeles VA Medical Center records for February 1, 1974 to July 31, 1974 and of complete St. Louis VA Medical Center records for January 1, 1980 to December 1, 1980 and January 1, 1990 to March 31, 1998.

During his April 2008 Travel Board hearing, the Veteran testified that he experienced headaches prior to enlistment, but they increased in frequency during service and he has continued to experience them ever since service.  

On November 2010 VA examination, the Veteran reported that he never experienced headaches prior to service (the examiner noted the Veteran's self-reported history of experiencing headaches prior to his 1972 enlistment noted in the STRs).  The examiner further noted that the Veteran has been followed over the last 35 years with headaches which have been called migraine headaches, cluster headaches and tension headaches.  The diagnosis was chronic tension headaches.  The examiner stated that "there is no evidence of either a headache preexisting the service nor an exacerbation of this after the service" and that the tension headache "is not caused by or the result of the Veteran's service headache complaint therein."  

An August 2011 addendum to the November 2010 VA examination report explains that the chronic tension headache is less likely as not the result of the Veteran's period of service because of "the presence of other potential etiologies causing tension headaches, such as cervicalgia, alcohol dependence, heroine dependence, depression, hypertension, chronic pain, and history of polysubstance abuse."  The examiner further noted that the Veteran had been complaining of this type of headache for the last two years, approximately.  

In August 2012 the Board (finding that the August 2011 addendum opinion was not supported by an adequate explanation of rational) requested an advisory medical opinion from a VHA expert in this matter.  A VA neurologist reviewed the claims file and, responding to the question of whether the Veteran has a headache disorder etiologically related to or aggravated during service, opined that the Veteran's headache disability is best characterized as tension headaches, and that the record does not allow him to make a conclusion as to whether the tension headache disability pre-existd the Veteran's active duty service.  However, the VHA expert also opined that the Veteran's tension headache disability was exacerbated by his mood disorder during service and explained: 

The Veteran/appellant has sought disability for a "mood disorder" and his sister's letter of 28 December 2005 indicates that she found him a changed person after his time in service.  She described a man who was withdrawn and less able to maintain his pre-service interactions with her when she saw him after his discharge from the USMC.  Given that a diagnosis of tension headache would seem likely in the appellant and given that a mood disorder can definitely exacerbate a tension (or migraine) type headache, the potential causal relationship between the appellant's time in service and his headache will hinge on final determination of the legitimacy of his claims for altered mood.  The records provided to me indicated that the Veteran had had rather serious social, legal, and personality issues before joining the USMC and one note even indicates he enlisted to avoid incarceration.  That notwithstanding, one with psychological fragility prior to service is likely at greater risk for further changes in personality in the context of stresses associated with being in harm's way.

Clinical records show, and it is not in dispute, that the Veteran now has a tension headache disability.  However, (although he reported a history of frequent or severe headache) such disability was not noted when he was examined for induction.  The VHA consulting expert has opined that the record does not allow him to make a conclusion as to whether the tension headache disability pre-existd the Veteran's active duty service; thus, there is no clear and unmistakable evidence of pre-existing headache disability when the Veteran entered service.  Consequently, he is presumed sound as to a headache disorder on service entrance.  It is not in dispute that the Veteran's headache disability was symptomatic during service (he was seen and treated for headache complaints), and the VHA expert has opined that the Veteran's tension headaches were exacerbated due to his mood disorder in service.  

As (given the presumption of soundness) the Veteran is not shown to have had a pre-existing headache disability when he entered service, and as there is competent and persuasive medical evidence (the VHA expert's opinion, which the Board finds no reason to reject or question) that the Veteran's tension headache disability was exacerbated by his mood disorder during service, what we are left with (based on disabling effects of headache disability becoming manifest in service) is a finding that the tension headache disability was incurred in service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required by law (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that service connection for the Veteran's tension headache disability is warranted.


ORDER

Service connection for a tension headache disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


